DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim 1 is objected to because of the following informalities:
	The term “latter” used in the claim does not refer to more than one previous option to be the latter of. For examination purposes, the examiner will interpret the phrase as following:
“… comprises a first pivoting region and a second pivoting region following the first pivoting stroke, wherein the motorized opening operation …”

	The phrase “for the opening” should state “for the opening action” so as not to be mistaken for the opening mechanism. For examination purposes, the limitation will be read as “for the opening action.” 
Claim 1, 7, 8, and 16 are objected to because of the following informalities:
The term “drive arrangement” should state “electric drive arrangement” so as not to be mistaken for an alternative drive arrangement.  For examination purposes, the limitations will be read as “electric drive arrangement”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16  are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claim 1, the phrase "can be" renders the claim indefinite because it is unclear whether the limitation following the phrase are part of the claimed invention. For examination purposes, the phrase “can be” will be interpreted as “has the capability to be” as in the following:
“… following the latter, where the motorized opening operation has the capability to be triggered by an actuating stroke over the first pivoting region…”

Regarding claim 4, the phrase "can be" renders the claim indefinite because it is unclear whether the limitation following the phrase are part of the claimed invention. For examination purposes, the phrase “can be” will be interpreted as “has the capability to be” as in the following:
“… engagement position, in which the actuating lever is coupled or has the capability to be coupled to the triggering lever via the coupling lever…”

Regarding claim 15, the phrase "can be" renders the claim indefinite because it is unclear whether the limitation following the phrase are part of the claimed invention. For examination purposes, the phrase “can be” will be interpreted as “has the capability to be” as in the following:
“…the engagement position has the capability to be adjusted into the disengagement …”

Claims 2-3, 5-14, and 16 are rejected due to their dependency on claims 1 and 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bernhard Kordowski (DE 19924458 A1), hereinafter referred to as Kordowski, in view of Haruo Kamiya (JP 2009221652 A), hereinafter referred to as Kamiya.

    PNG
    media_image1.png
    715
    1091
    media_image1.png
    Greyscale

With regard to claim 1, Kordowski teaches a method for operating an opening mechanism (see Fig. 2) which serves for opening a motor vehicle lock (9), wherein the opening 
Kordowski does not teach a surroundings warning signal from a surroundings warning unit received by the control arrangement.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the method for operating an opening mechanism of Kordowski with the surrounding warning signal from Kamiya because it is known in the art that collisions can inadvertently open the door latch and cause the vehicle doors to open from the body, and which there are many methods for preventing the door latch from opening, including a sensor detecting a possible collision and disabling the door latch somehow from opening.
With regard to claim 2, Kordowski (modified by Kamiya) teaches the method according to Claim 1, wherein the surroundings warning signal is a collision warning signal (Kamiya: paragraph 0041 describes a contact detection signal), and wherein the surroundings warning unit (sensors and switches in paragraph 0023) comprises a collision sensor (Kamiya: paragraph 0023 describes a non-contact sensor which detects obstacles prior to the door making contact to them. This is considered the same scope in which a collision sensor is for). 
With regard to claim 3, Kordowski (modified by Kamiya) teaches the method according to Claim 1, wherein the deactivation of the motorized opening operation stems from currentless switching of the electric drive arrangement (15) (paragraph 0036 describes in a 
With regard to claim 4, Kordowski (modified by Kamiya) teaches the method according to Claim 1, wherein the coupling arrangement (32) comprises a coupling lever (33) which is adjusted between an engagement position (as seen in Fig. 6 protruding out form the circle), in which the actuating lever (21) is coupled or can be coupled to the triggering lever (10) via the coupling lever (33)(the actuating lever and triggering lever are coupled in that when the coupling lever is in the engagement position, the actuating lever’s movement is coupled with the movement of the triggering lever so that as it moves, the triggering lever moves proportionally), and a disengagement position, in which the actuating lever is decoupled from the triggering lever (When the coupling lever is in the disengagement position, the actuating lever is decoupled from the triggering lever in that it moves independently of the triggering lever).  
With regard to claim 5, Kordowski (modified by Kamiya) teaches the method according to Claim 4, wherein a control contour (24) is provided along which the coupling lever (33) or an element coupled to the coupling lever (33) when the coupling lever (33) is initially in the disengagement position slides during the forwards movement of the actuating stroke (the actuating stroke being initiated from the motor 13 which drives the lever upon which the control contour is attached to) and the coupling lever (33) is thereby guided from the disengagement position in the direction of the engagement position (as seen in Fig. 6).  
With regard to claim 6, Kordowski (modified by Kamiya) teaches the method according to Claim 5, wherein the control contour (24) comprises a braking contour portion which is 
With regard to claim 7, Kordowski (modified by Kamiya) teaches the method according to Claim 4, wherein the coupling lever (33) in the engagement position is adjusted into the disengagement position by the drive arrangement (15) (paragraph 0058 describes how the drive arrangement 13 can influence and interrupt the connection of the force effects, which is interpreted as rotating lobe 24 away from lever 36 which disengages coupling lever 33).  
With regard to claim 8, Kordowski (modified by Kamiya) teaches the method according to Claim 1, wherein the actuating lever or an element coupled to the actuating lever is assigned a sensor arrangement, for detecting the position of the actuating lever (paragraph 0043 describes an element 14, which is coupled to the actuating lever during the first pivoting region, that has position sensors assigned to it and can therefore detect the position of the actuating lever), and wherein the arrangement is undertaken in such a manner that, upon the detection of an actuating stroke over the first pivoting region, the drive arrangement is activated in order to generate the 
With regard to claim 9, Kordowski (modified by Kamiya) teaches an opening mechanism (see Fig. 2) configured for carrying out the method according to Claim 1.
With regard to claim 10, Kordowski (modified by Kamiya) teaches the method for operating an opening mechanism (see Fig. 2) which serves for opening a motor vehicle lock (9) of claim 1, wherein the door handle comprises an inside door handle (16).  
With regard to claim 11, Kordowski (modified by Kamiya) teaches the method for operating an opening mechanism (see Fig. 2) which serves for opening a motor vehicle lock (9) of claim 1, wherein the transition from the first pivoting region (when lever 23 rotates pressing cam 24 into lever 36) to the second pivoting region (when the actuating lever 21 rotates) is associated with an abrupt rise in the actuating force (a rise in the actuating force must occur due to the spring 35 compressing during the first pivoting region and coupling lever 33 pressing against trigger lever 10 during the second pivoting region).  
With regard to claim 12, Kordowski (modified by Kamiya) teaches the surroundings warning signal is a collision warning signal (Kamiya: paragraph 0041 describes a contact detection signal), and wherein the surroundings warning unit (sensors and switches in paragraph 0023) comprises a distance sensor (Kamiya: paragraph 0023 describes a non-contact sensor which detects obstacles prior to the door making contact to them. Paragraph 0031 describes different methods of sensor where at least one is capable of detecting distances).  
With regard to claim 13, Kordowski (modified by Kamiya) teaches the method according to Claim 4, wherein the coupling lever (33) is pretensioned into the engagement position or the 
With regard to claim 14, Kordowski (modified by Kamiya) teaches the method according to Claim 5, wherein during the subsequent return movement of the actuating stroke, the coupling lever (33) or an element coupled to the coupling lever slides along the triggering lever (after pressing the triggering lever to release the latch 9, the coupling lever slides along the trigger lever) and is thereby guided into the engagement position (the coupling lever slides back to its engagement position away from the triggering lever).  
With regard to claim 15, Kordowski (modified by Kamiya) teaches the method according to Claim 7, wherein the coupling lever (33) in the engagement position can be adjusted into the disengagement position in a motorized opening operation (a motorized opening operation is considered an operation that occurs within the scope of all motorized operations that can occur relating to the opening mechanism. Therefore, the motorized operation which disengages the coupling lever reads on the limitation, as described in paragraph 0061 where the coupling arrangement 32 is spring biased to disengage when the motor stops engaging).  
With regard to claim 16, Kordowski (modified by Kamiya) teaches the method according to Claim 1, wherein the actuating lever or an element coupled to the actuating lever is assigned a switching element, for detecting the position of the actuating lever (paragraph 0043 describes an element 14, which is coupled to the actuating lever during the first pivoting region, that has position sensors assigned to it and can therefore detect the position of the actuating lever. Sensors and switches are commonly interchangeable as described in paragraph 0010. ), and wherein the arrangement is undertaken in such a manner that, upon the detection of an actuating stroke over the first pivoting region, the drive arrangement (15) is activated in order to generate the motorized opening operation (paragraph 0009 describes how the door is opened electronically upon detection of a manual stroke causing an “overtaking function” to occur) .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY DEINLEIN whose telephone number is (571)272-4340. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 
/RANDY DEINLEIN/Examiner, Art Unit 3675                                                                                                                                                                                                        February 28, 2022




 /CHRISTINE M MILLS/ Supervisory Patent Examiner, Art Unit 3675